Citation Nr: 1819847	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  12-11 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased disability rating (or evaluation) in excess of 30 percent for residuals of left hand gunshot wound, 4th metacarpal with bone graft and poor hand grip (left hand GSW residuals).

2.  Entitlement to an increased disability rating (or evaluation) in excess of 20 percent for diabetes mellitus, type II, with erectile dysfunction.

3.  Entitlement to an increased disability rating (or evaluation) in excess of 10 percent for left hand palm scar.

4.  Entitlement to an increased disability rating (or evaluation) in excess of 10 percent for left hand dorsum scar.

5.  Entitlement to an increased disability rating (or evaluation) in excess of 10 percent for left leg scar, residual of bone graft.

6.  Entitlement to service connection for a left leg disability.

7.  Entitlement to service connection for a left arm disability.

8.  Entitlement to service connection for a bilateral eye disability.

9.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from October 1967 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2010 and April 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

In a February 2011 decision, the Board remanded the issue of service connection for an acquired psychiatric disorder.  In a September 2016 rating decision, the RO fully granted service connection for major vascular neurocognitive disorder previously diagnosed as schizophrenia, catatonic type and sleep disturbance (insomnia); therefore, the issue of service connection for an acquired psychiatric disorder is not in appellate status, and is not before the Board because there remain no questions of law or fact as to the fully granted issue.


FINDINGS OF FACT

1.  For the entire increased rating period from April 8, 2009, residuals of a (dominant) left hand GSW have resulted in no more than a moderately severe disability.

2.  For the entire increased rating period from April 8, 2009, the diabetes mellitus, type II, has been managed by the use of oral hypoglycemic agents and restricted diet only; it does not require the use of insulin or the regulation of activities due to the diabetes mellitus.

3.  For the entire increased rating period from May 24, 2010, the left hand palm scar, left hand dorsum scar, and left leg scar are manifested by superficial, painful, and stable scars that measure less than 929 square centimeters each.  

4.  A March 2015 rating decision granted service connection for neuritis, muscle weakness in the left lower extremity (a left leg disability).

5.  A March 2015 rating decision granted service connection for neuritis, muscle weakness in the left upper extremity (a left arm disability).

6.  The Veteran did not sustain a bilateral eye injury or disease in service.

7.  From October 24, 2001, the Veteran is in receipt of a 100 percent schedular rating for major vascular neurocognitive disorder previously diagnosed as schizophrenia, catatonic type and sleep disturbance (insomnia); as such, there is no controversy with respect to the question of the Veteran's entitlement to a TDIU from that date, forward.


CONCLUSIONS OF LAW

1.  For the increased rating period from April 8, 2009, the criteria for an increased rating in excess of 30 percent for left hand GSW residuals are not met or more nearly approximated.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1-4.7, 4.40, 4.45, 4.55, 4.56, 4.59, 4.73, Diagnostic Code 5307 (2017).

2.  For the increased rating period from April 8, 2009, the criteria for an increased rating in excess of 20 percent for diabetes mellitus, type II, have not been met or more nearly approximated.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.119, Diagnostic Code 7913 (2017).

3.  For the increased rating period from May 24, 2010, the criteria for a disability rating in excess of 10 percent for the left hand palm scar have not been met or more nearly approximated.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Code 7804 (2017).

4.  For the increased rating period from May 24, 2010, the criteria for a disability rating in excess of 10 percent for the left hand dorsum scar have not been met or more nearly approximated.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Code 7804 (2017).

5.  For the increased rating period from May 24, 2010, the criteria for a disability rating in excess of 10 percent for the left leg scar have not been met or more nearly approximated.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Code 7804 (2017).

6.  As the benefit sought on appeal has been granted in full, there remains no question of law or fact involving the appeal of service connection for a left leg disability, and the appeal is dismissed.  38 U.S.C. §7105(d)(5) (2012).

7.  As the benefit sought on appeal has been granted in full, there remains no question of law or fact involving the appeal of service connection for a left arm disability, and the appeal is dismissed.  38 U.S.C. §7105(d)(5) (2012).
8.  The criteria for service connection for a bilateral eye disability have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

9.  From October 24, 2001, the question of whether the Veteran is entitled to an award of a TDIU is moot given the facts of this case, and the appeal as to this issue is dismissed.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Neither the Veteran nor the representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 
814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Disability Rating Criteria

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2017).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the disability.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.
Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern, including the appropriateness of staged ratings whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id. 

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the United States Court of Appeals for Veterans Claims (Court).  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet.App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, as to the issues on appeal.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.  


Increased Rating for Left Hand GSW

For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lower threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56(c).  Disabilities resulting from muscle injuries are classified as slight, moderate, moderately severe, and severe.  38 C.F.R. § 4.56(d). 

Pertinent to this case, a "moderately severe" muscle disability contemplates a through and through or deep penetrating wound by a small high velocity missile, or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring; a service department record or other evidence showing hospitalization for a prolonged period for the wound; a record of consistent complaint of cardinal signs and symptoms of muscle disability; and, if present, evidence of inability to keep up with work requirements.  Objectively, there are entrance and (if present) exit scars indicating track of missile through one or more muscle groups; indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscle compared with the sound side; and tests of strength and endurance compared with the sound side demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).

A "Severe" muscle disability contemplates a through and through or deep penetrating wound due to a high velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding, and scarring; a service department record or other evidence showing hospitalization for a prolonged period for treatment of the wound; a record of consistent complaint of cardinal signs and symptoms of muscle disability, worse than those shown for moderately severe muscle injuries; and, if present, evidence of inability to keep up with work requirements.  Objectively, there are ragged, depressed, and adherent scars indicating wide damage to muscle groups in the missile track; palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in the wound area; muscles swell and harden abnormally in contraction; and tests of strength, endurance, or coordinated movements indicate severe impairment of function when compared with the uninjured side.  38 C.F.R. § 4.56(d)(4).

If present, the following are also signs of 'severe' muscle disability: (a) x-ray evidence of minute, multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile; (b) adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum, or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; (c) diminished muscle excitability to pulsed electrical current in electro-diagnostic tests; (d) visible or measurable atrophy; (e) adaptive contraction of an opposing group of muscles; (f) atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; and (g) induration or atrophy of an entire muscle following simple piercing by a projectile.  Id.  

The Board initially notes that the Veteran is left hand dominant.  See 38 C.F.R. § 4.69 (2017) (a distinction is made between major (dominant) and minor musculoskeletal groups for rating purposes, and only one hand is to be considered dominant).  The Veteran injured his hand in service when he was cleaning his weapon and it accidentally went off.  It was noted that the sound did not have any major or nerve involvement.

During an April 2009 VA hand, thumb, and fingers examination, the Veteran reported left hand pain and weakness, overall decrease in hand strength, and impairment of the activities of daily living.  Upon physical examination, there was limitation of motion of the left ring finger.  All other digits demonstrated normal range of motion even with pain.  The VA examiner indicated that the Veteran was not additionally limited with repetitive motion.  

The Veteran was afforded a VA general examination in October 2011.  At that time, the Veteran reported persistent pain and limitation on activities of daily living.  Upon physical examination, the Veteran demonstrated impaired strength or dexterity in the left hand.  While the Veteran had decreased mobility and range of motion, and angulation of the index finger, the VA examiner indicated that there was no gap between any finger and the proximal transverse crease of the hand on maximal flexion of the finger.

In short, the evidence of record does not present a disability picture that more closely approximates a "severe" left hand disability.  While the April 2009 and October 2011 examination reports indicate that the left ring finger was limited in motion, there was no additional functional loss due to weakness and pain.  Accordingly, the criteria for a 40 percent disability rating for residuals of a left hand GSW under Diagnostic Code 5307 have not been met.

The Board has considered the application of other diagnostic codes to determine whether a higher evaluation is warranted.  Diagnostic Codes 5308 and 5309 provide evaluations for injuries to other muscle groups of the hand but provide a maximum evaluation of 30 percent.  38 C.F.R. 4.73, Diagnostic Codes 5308, 5309 (2017). Therefore, Diagnostic Codes 5308 and 5309 would not entitle the Veteran to a higher rating. 

Other diagnostic codes for consideration include, Diagnostic Code 5230, which only provides a noncompensable rating for any limitation of motion of the ring finger, and Diagnostic Code 5227, which only provides a noncompensable rating for favorable or unfavorable ankylosis of the ring finger.

The left hand GSW disability may also be rated on amputation of individual fingers.  
Here, the evidence of record reflects that the residuals of a left hand GSW primarily involve the fourth metacarpal, or the ring finger.  Even if the left hand GSW residuals were rated as amputation of the ring finger, with or without metacarpal resection, the schedular rating provides no more than a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5155 (2017).

For these reasons, the weight of the evidence shows a disability picture that more closely approximates moderately severe impairment of Muscle Group VII, and the schedular criteria for a disability rating in excess of 30 percent under Diagnostic Code 5307 is not warranted.  38 C.F.R. §§ 4.73, 4.3, 4.7.

Increased Rating for Diabetes Mellitus with Erectile Dysfunction

The Veteran is in receipt of a 20 percent disability rating for diabetes mellitus, type II, under 38 C.F.R. § 4.119, Diagnostic Code 7913.  Under Diagnostic Code 7913, diabetes mellitus requiring insulin and restricted diet, or oral hypoglycemic agent and restricted diet, is rated at 20 percent.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) is rated at 40 percent.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year, or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated, is rated at 60 percent.  Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately rated, is rated at 100 percent.  38 C.F.R. § 4.119.

Note (1) provides that compensable complications of diabetes mellitus are to be rated separately unless they are part of the criteria used to support a 100 percent rating (under Diagnostic Code 7913).  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  Note (2) provides that, when diabetes mellitus has been conclusively diagnosed, the adjudicator is not to request a glucose tolerance test solely for rating purposes.  Id.  

"Successive" rating criteria are where the evaluation for each higher disability rating includes the criteria of each lower disability rating, such that if a component is not met at any one level, a veteran can only be rated at the level that does not require the missing component.  Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).  The Diagnostic Code for diabetes mellitus is successive because each higher rating requires the elements of the lower evaluation: the 10 percent rating requires a restricted diet; the 20 percent rating requires a restricted diet and insulin or oral hypoglycemic agent; the 40 percent rating requires insulin, restricted diet, and regulation of activities; and so forth.  See Camacho v. Nicholson, 21 Vet. App. 360 (2007) (holding that the criteria for rating diabetes mellitus are conjunctive, and that each element of the criteria is needed to meet the requirements for the specified rating).

After review of all the evidence, both medical and lay, the Board finds that, for the entire increased rating period from April 8, 2009, the criteria for an increased rating in excess of 20 percent for diabetes mellitus have not been met or more nearly approximated.  The diabetes mellitus requires the use of oral hypoglycemic agents and restricted diet only, and it does not require the use of insulin or the regulation of activities due to the diabetes mellitus.

In a May 2009 VA diabetes mellitus examination, the VA examiner noted that the Veteran's diabetes mellitus was stable with the use of oral medications, Metformin and Glyburide.  The VA examiner also indicated that the Veteran was instructed to follow a restricted or special diet; however, the Veteran was not restricted in the ability to perform strenuous activities.  While the VA examiner noted that the Veteran's daily activities were mildly to moderately limited, the VA examiner explained that the activities were mostly limited due to residual right hemiparesis, and not related to the diabetes mellitus.  

Similarly, in an October 2011 VA general examination, the VA examiner indicated that the Veteran's diabetes mellitus has been stable with the current medical treatment, which remained the same (since the May 2009 VA diabetes mellitus examination).

"Regulation of activities" has been defined as the situation where a veteran has been prescribed or advised to avoid strenuous occupational and recreational activities.  See 61 Fed. Reg. 20,440, 20,446 (May 7, 1996) (defining "regulation of activities," as used by VA in Diagnostic Code 7913).  The Court has held that the evidence must show that it is medically necessary for a claimant to avoid strenuous occupational and recreational activities.  See Camacho, 21 Vet. App. at 360.  Here, the evidence does not indicate, nor has the Veteran contended, that treatment of the diabetes mellitus required the regulation of activities.  In addition, the evidence does not indicate, nor has the Veteran contended, that the diabetes mellitus required the use of insulin.

Because the weight of the evidence is against finding that management of diabetes mellitus required insulin and regulation of activities (avoidance of strenuous occupational and recreational activities), which is required for schedular ratings higher than 20 percent for diabetes mellitus under Diagnostic Code 7913, the criteria for a 40 percent rating (or higher) for diabetes mellitus have not been met or more nearly approximated during any part of the increased rating period from April 8, 2009.  As such, an increased disability rating in excess of 20 percent for diabetes mellitus must be denied.  See 38 C.F.R. §§ 4.3, 4.7; see Camacho at 366; see also Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).  

Finally, the Board finds that no additional separate ratings for compensable complications of diabetes mellitus are warranted.  See 38 C.F.R. § 4.119, Note (1).  While the Veteran has erectile dysfunction associated with the diabetes mellitus, the erectile dysfunction is noncompensable as the evidence does not indicate that the Veteran has a penis deformity with the loss of erectile power, as required for a 20 percent (compensable) rating under Diagnostic Code 7522.  See 38 C.F.R. § 4.115(b), Diagnostic Code 7522.  The Veteran has not claimed, and the evidence of record does not otherwise suggest, that there are any other compensable complications of the diabetes mellitus; therefore, no additional separate ratings for complications of diabetes mellitus are warranted.  

Increased Rating for Scars of the Left Hand Palm, Left Hand Dorsum, and Left Leg

For the entire increased rating period on appeal from May 24, 2010, the left hand palm scar, left hand dorsum scar, and left leg scar have been assigned a separate, 10 percent rating for each scar under 38 C.F.R. § 4.118, Diagnostic Code 7804.  In this regard, the Board notes that the Veteran has three separate 10 percent ratings for each of the service-connected left hand palm scar, left hand dorsum scar, and left leg scar.

Under Diagnostic Code 7804, a 10 percent rating is warranted for one or two scars that are unstable or painful.  A 20 percent rating is warranted for three or four scars that are unstable or painful.  A 30 percent rating is warranted for five or more scars that are unstable or painful.  Note (1) under Diagnostic Code 7804 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118.  Note (2) under Diagnostic Code 7804 provides that a scar or scars that is both unstable and painful on examination may be assigned an additional 10 percent rating.  Note (2) under Diagnostic Code 7804 provides that scars evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this Diagnostic Code (7804), when applicable.

Diagnostic Code 7800 rates scars of the head, face, or neck based upon disfigurement, and does not apply in this case as the right elbow scars are not located on the head, face, or neck.  38 C.F.R. § 4.118.

Under Diagnostic Code 7801, scars other than on the head, face, or neck that are deep or cause limited motion are rated as 10 percent disabling for areas exceeding 6 square inches (39 square centimeters), 20 percent disabling for areas exceeding 12 square inches (77 square centimeters), 30 percent disabling for areas exceeding 72 square inches (465 square centimeters), and 40 percent disabling for areas exceeding 144 square inches (929 square centimeters).  Note (2) under Diagnostic Code 7802 provides that a deep scar is defined as one associated with underlying soft tissue damage.

Under Diagnostic Code 7802, a 10 percent rating is warranted for superficial scars that do not cause limited motion, in an area or areas of 144 square inches (929 square centimeters) or greater.  Note (2) under Diagnostic Code 7802 provides that a superficial scar is defined as one not associated with underlying soft tissue damage.  

Under Diagnostic Code 7803, a 10 percent rating is warranted for superficial and unstable scars.  Note (1) under Diagnostic Code 7803 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  

After a review of all the evidence, lay and medical, the Board finds that, for the entire increased rating period on appeal from May 24, 2010, the service-connected left hand palm, left hand dorsum, and left leg scars have not manifested as deep scars, or superficial scars measuring at least 929 square centimeters each.  Findings from a March 2010 VA scars examination (performed within one year prior to the May 2010 claim for increased ratings of the scars) do not reveal deep scars or superficial scars measuring at least 929 square centimeters as required for a separate rating under Diagnostic Code 7804.  The March 2010 VA examination report reflects the left hand palm, left hand dorsum, and left leg scars were each painful.  All three scars were superficial and had no signs of skin breakdown (i.e., the scars were stable).  None of the scars measured at least 929 square centimeters.  In an October 2011 VA general examination, the left hand palm, left hand dorsum, and left leg scars all remained superficial and stable with no skin breakdown.  Again, none of the scars measured at least 929 square centimeters.

Here, as mentioned above, the Veteran has three separate 10 percent ratings for each service-connected scar.  These three separate 10 percent ratings are more favorable to the Veteran since a single rating for all three scars under Diagnostic Code 7804 would warrant no higher than a 20 percent rating for three scars that are painful.  Indeed, the three separate 10 percent ratings for each scar (as currently rated) results in a combined rating of 30 percent.  See 38 C.F.R. § 4.25, Combined Ratings Table.  As such, a higher rating under Diagnostic Code 7804 is not available.

Separate ratings under other potentially applicable Diagnostic Codes pertaining to the skin are also not warranted.  Diagnostic Code 7800 rates scars of the head, face, or neck based upon disfigurement, and does not apply in this case because the locations of the disabilities (scars) are the left hand and left leg.  38 C.F.R. § 4.118.  A separate rating under 7801 is not appropriate as none of the scars are deep (i.e., associated with underlying soft tissue damage).  Also, a separate rating under 7802 is not appropriate since none of the scars, which are superficial, measure at least 929 square centimeters.

Based on the foregoing, the Board finds that, for the entire increased rating period from May 24, 2010, increased disability ratings in excess of 10 percent for the left hand palm scar, 10 percent for the left hand dorsum scar, and 10 percent for the left leg scar are not warranted.  38 C.F.R. §§ 4.118, 4.3, 4.7.

Service Connection for a Left Leg Disability and a Left Arm Disability

In a February 2010 rating decision, the Veteran was denied entitlement to service connection for a left leg disability and a left arm disability; he appealed the denials to the Board.  The appeal was certified to the Board in April 2016.  The AOJ granted service connection for neuritis, muscle weakness in the left lower extremity and neuritis, muscle weakness in the left upper extremity in a March 2015 rating decision.  Accordingly, the Veteran's appeals as to these matters have been rendered moot, as the benefits sought on appeal have been fully granted.  Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  Thus, because there remains no case or controversy to resolve, the appeals are dismissed.  38 U.S.C. §7105(d)(5) (2012).

Service Connection for a Bilateral Eye Disability

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran generally contends that the bilateral eye disability was "incurred coincidental to [his] combat tour in Vietnam."  Significantly, however, the Veteran does not identify a specific incident, event, or injury pertaining to the eye during service.

Also, in this regard, in the case of a veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  See 38 U.S.C. § 1154(b); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).  The standard used to determine whether a veteran engaged in combat with the enemy is reasonable doubt, which is to be resolved in a veteran's favor.  See VAOPGCPREC 12-99.  The provisions of 38 U.S.C. § 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder.  See Libertine, 9 Vet. App. at 522-23.  The provisions of 38 U.S.C. § 1154(b) do not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Clyburn v. West, 12 Vet. App. 296, 303 (1999). 

Although the Veteran served in Vietnam during the Vietnam War, and he contends that he is a combat veteran, the Board finds that the weight of the evidence demonstrates that he did not engage in combat with the enemy.  Service personnel records, particularly the DD Form 214, reveal that the Veteran's military occupational specialty (MOS) was light weapons infantryman.  He was awarded the National Defense Service Medal, the Vietnam Service Medal, and the Vietnam Campaign Medal.  Despite the Veteran's MOS of light weapons infantryman, none of these awards is probative of combat engagement.  The National Defense Service Medal was awarded to all personnel for honorable active service for any period between June 27, 1950 and July 27, 1954, or between January 1, 1961 and August 14, 1974.  See Manual of Military Decorations and Awards, 6-1 (Department of Defense Manual 1348.33-M, July 1990).  The Vietnam Service Medal awarded to the Veteran was also awarded to all members of the Armed Forces of the United States serving at any time between July 4, 1965 and March 28, 1973 in Thailand, Laos, or Cambodia or the airspace thereover in direct support of operations in Vietnam.  Similarly, the Republic of Vietnam Campaign Medal was awarded to all service personnel within the cited theater, and is not determinative of combat participation.  See Army Regulation 672-5-1, 28.  

While the Veteran was in Vietnam during the war, the law requires that the veteran have actually participated in combat with the enemy, meaning, participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality, and does not apply to veterans who served in a general "combat area" or "combat zone" but did not themselves engage in combat with the enemy.  See VAOPGCPREC 12-99.  The Veteran's service treatment records do not reveal any injuries or wounds associated with combat.  In this regard, while the Veteran is service connected for residuals of a gunshot wound of the left hand, service treatment records explicitly indicate that the Veteran sustained the left hand gunshot wound injury accidentally while he was cleaning his M-16 rifle.  Indeed, personnel records reveal that the Veteran was in the Republic of Vietnam for only two months before sustaining the left hand gunshot wound and subsequently, returning to the United States.  The evidence in favor of combat engagement is limited to the Veteran's undetailed assertion that he is a combat veteran.  The Board finds that, in comparison to the service records, which leave no hint of combat engagement, the Veteran's recent unexplained and undetailed assertions made in support of a claim for benefits are not credible.  As such, the combat rule is not applicable.  38 U.S.C. § 1154(b) (2012); 38 C.F.R. § 3.304(d) (2017).

Upon review of all the evidence of record, both the lay and medical, the Board finds that the weight of the competent and credible evidence demonstrates that the Veteran did not sustain a bilateral eye injury or disease in service, nor did he demonstrate symptoms of a bilateral eye disability in service.  Service treatment records do not reflect any history, complaints, treatment, or diagnosis of any bilateral eye disability.  The complaints and symptoms for which the Veteran did seek treatment or report to medical professionals during service included other injuries, particularly, the left hand GSW, which suggests it is highly likely that, if the Veteran experienced any bilateral eye problems or injury, he would have also reported that symptom and/or sought treatment.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); Cf. AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing and applying the rule that the absence of a notation in a record may be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (the absence of a notation in a record may only be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred); see also Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).

Further, in a September 1969 Report of Medical History, the Veteran specifically denied a history of "eye trouble."  This further supports the finding that the Veteran did not sustain an in-service injury or disease of the eyes.  In the September 1969 Report of Medical Examination upon separation from active service, a clinical evaluation of the bilateral eyes was normal, to include vision acuity and refraction.  In short, the absence of any in-service complaint, finding, or reference to treatment for a bilateral eye disability or eye-related symptoms weighs against a finding that the Veteran had a bilateral eye disability in service or sustained an in-service injury or disease of the bilateral eyes.

The Board has relied on not only the absence of service treatment records for complaints of, and treatment for, bilateral eye symptoms in service, but also the evidence of record that is inconsistent with the Veteran's contentions regarding the onset (incurred during service) of bilateral eye symptoms.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as one factor in resolving a claim); see also Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).  While the Veteran initially filed a claim for benefits shortly after discharge from service in September 1969, he did not mention bilateral eye problems or file a claim for service connection for a bilateral eye disability until April 2009.  This tends to suggest to the Board that there were no pertinent bilateral eye symptoms during the other multiple times the Veteran submitted claims of service connection prior to April 2009.

While inaction regarding filing a claim is not necessarily indicative of the absence of symptoms, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that he or she is presenting all issues for which he or she is experiencing symptoms that the veteran believes are related to service.  The Veteran demonstrated that he understood the procedure for filing a claim for VA compensation, and he followed that procedure in other instances where he believed he was entitled to that benefit.  In such circumstances, it is more reasonable to expect a complete reporting than for certain symptoms to be omitted.  Thus, the Veteran's inaction regarding a claim or mention of a bilateral eye disability, when viewed in the context of his actions of making other claims for compensation, may reasonably be interpreted as indicative of the lack of bilateral eye symptoms at the time he filed the claims prior to April 2009.

For the reasons discussed above, the Board finds that the weight of the evidence demonstrates that the Veteran did not sustain an injury or disease related to a bilateral eye disability during service.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the appeal must be denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.  Because an in-service injury, disease, or event pertaining to the eyes has not been shown by competent and credible evidence, the Board does not reach the additional question of the relationship (nexus) between any current bilateral eye disability, if any, and service.


A TDIU

The Veteran seeks entitlement to a TDIU based on the service-connected disabilities.  The Court has held that a 100 percent schedular rating does not necessarily render the issue of entitlement to a TDIU moot, as the TDIU could, in certain circumstances, render the Veteran eligible for special monthly compensation (SMC) benefits pursuant to 38 U.S.C. § 1114(s).  See Buie v. Shinseki, 24 Vet. App. 242 (2010); Bradley v. Peake, 22 Vet. App. 280 (2008).  Here, however, as SMC at the (s) level has been granted in an October 2014 rating decision, currently effective from October 24, 2001, the Court's holdings in Buie and Bradley are not for application, and the issue of entitlement to a TDIU is therefore moot.  See 38 C.F.R. § 4.16(a) (a TDIU may be assigned "where the schedular rating is less than total").


ORDER

An increased disability rating in excess of 30 percent for residuals of left hand gunshot wound, 4th metacarpal with bone graft and poor hand grip, is denied.

An increased disability rating in excess of 20 percent for diabetes mellitus, type II, with erectile dysfunction, is denied.

An increased disability rating in excess of 10 percent for left hand palm scar is denied.

An increased disability rating in excess of 10 percent for left hand dorsum scar is denied.

An increased disability rating in excess of 10 percent for left leg scar, residual of bone graft, is denied.

The appeal of service connection for a left leg disability is dismissed.

The appeal of service connection for a left arm disability is dismissed.

Service connection for a bilateral eye disability is denied.

The appeal of a TDIU is dismissed.




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


